[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM
This is a single car accident wherein the plaintiff, Christopher Daly, p.p.a., was ejected from the vehicle. He suffered serious injuries including a fracture of the left femur. It was necessary that he be placed in traction. He was CT Page 14347 hospitalized from November 3, 1989 to December 31, 1989. As a result of the injury, he cannot run any distances and suffers pain almost daily. A four to five inch scar remains. He was unable to carry out his work as a mover, a job he obtained subsequent to the accident.
The medical bills amounted to $28,979.40 of which insurance covered $28,102.10, leaving the plaintiff, Deborah Halloway, liable for the remaining $877.30.
Judgment may enter for Deborah Halloway individually in the amount of $877.30 and for Christopher Daly, p.p.a., Deborah Halloway, in the amount of $125,000.00.
The Court
Curran, J.